PER CURIAM.
James Edward Dawkins appeals the district court’s order dismissing his petition filed under 28 U.S.C. § 2241 (1994). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Dawkins v. Dewalt, No. CA-02-10-5-BO (E.D.N.C. Jan. 22, 2002). We deny Dawkins’ motion for the appointment of counsel at Government expense and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.